DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on August 3, 2020 for application number 16/983,785. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining context of reports, generating an index according to context and predicting context of a new report, identifying suggested reports. The limitation of modeling, by the number of processors, the existing reports to determine a number of contexts of the existing reports; generating, by the number of processors, an index of the existing reports according the contexts determined by the modeling; predicting, by the number of processors according to the modeling, a predicted context of a new report; identifying, by the number of processors according to the index, suggested reports based on the predicted context for the new report, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and steps represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining, generating, predicting, and identifying are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining context, generating an index, predicting context of new report, for instance), or even with the aid of pen and paper. Similarly, the limitation of identifying according to index, suggested reports based on predicted context for new report, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations determining context of reports, generating an index according to context and predicting context of a new report, identifying suggested  reports are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional element “processors”. This additional element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of collecting and presenting steps are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of collecting data and presenting data (storing and retrieving information in memory), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1,8, and 15 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-7, 9-14, and 16-21 are dependent on claim 1, claim 8, and claim 15 and includes all the limitations of claim 1. Therefore, claims 2-7, 9-14, and 16-21 recites the same abstract idea of determining context of reports, generating an index according to context and predicting context of a new report, identifying suggested reports, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Generating annotations and determining contexts of existing reports according to annotations, and determining features of new reports for suggesting reports are further steps for determining context of reports without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 


The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, generating, predicting, and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to collecting and presenting are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward computer system for managing reports. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 
Regarding claim 15, the computer-readable storage media, when read in light of the specification (see para [0102]) and in view of one skilled in the art, may be a carrier wave signal. A signal is not a process, machine, manufacture, or composition of matter. See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claim 15 is directed to non-statutory subject matter. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212
As an additional note, a non-transitory computer readable storage medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable storage media excludes transitory data signals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. (US 2013/0159926) (hereinafter Vainer) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura).
Regarding claim 1, Vainer teaches a method for managing reports, the method comprising: collecting, by a number of processors, existing reports (see Figs. 4A-C, para [0062-063], discloses contextual workspace collecting a number of workspace modules (reports) to be viewed in the contextual workspace); modeling, by the number of processors, the existing reports to determine a number of contexts of the existing reports (see Figs. 4A-C, para [0026], para [0063-0064], discloses contextual workspace modelling context of workspace modules, determining a number of workspace modules data cube data according to business logic (different contexts) to be arranged and viewed in the  contextual workspace); generating, by the number of processors, an index of the existing reports according the contexts determined by the modeling (see Figs. 4A-C, para [0026], para [0062], discloses generating an index of workspace module data according to the modeled contextual workspace).
Vainer does not explicitly teach predicting, by the number of processors according to the modeling, a predicted context of a new report; identifying, by the number of processors according to the index, suggested reports based on the predicted context for the new report; and presenting, by the number of processors, the suggested reports in a graphical user interface.
Chitrapura teaches predicting, by the number of processors according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); identifying, by the number of processors according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and presenting, by the number of processors, the suggested reports in a graphical user interface (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Vainer/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Vainer teaches a system for managing reports, the system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system (see Fig. 1), wherein the number of processors execute the program instructions: to collect existing reports (see Figs. 4A-C, para [0062-063], discloses contextual workspace collecting a number of workspace modules (reports) to be viewed in the contextual workspace); to model the existing reports to determine a number of contexts of the existing reports (see Figs. 4A-C, para [0026], para [0063-0064], discloses contextual workspace modelling context of workspace modules, determining a number of workspace modules data cube data according to business logic (different contexts) to be arranged and viewed in the  contextual workspace); to generate an index of the existing reports according the contexts determined by the modeling (see Figs. 4A-C, para [0026], para [0062], discloses generating an index of workspace module data according to the modeled contextual workspace).
 
Vainer does not explicitly teach to predict according to the modeling, a predicted context of a new report; to identify according to the index, suggested reports based on the predicted context for the new report; and to present the suggested reports in a graphical user interface.
Chitrapura teaches predict according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); to identify according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and to present the suggested reports in a graphical user interface (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Vainer/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 15, Vainer teaches a computer program product for managing reports, the computer program product comprising: a computer-readable storage media (see Fig. 1); and program code, stored on the computer-readable storage media, for collecting existing reports (see Figs. 4A-C, para [0062-063], discloses contextual workspace collecting a number of workspace modules (reports) to be viewed in the contextual workspace); program code, stored on the computer-readable storage media, for modeling the existing reports to determine a number of contexts of the existing reports (see Figs. 4A-C, para [0026], para [0063-0064], discloses contextual workspace modelling context of workspace modules, determining a number of workspace modules data cube data according to business logic (different contexts) to be arranged and viewed in the  contextual workspace); program code, stored on the computer-readable storage media, for generating an index of the existing reports according the contexts determined by the modeling (see Figs. 4A-C, para [0026], para [0062], discloses generating an index of workspace module data according to the modeled contextual workspace). 
Vainer does not explicitly teach program code, stored on the computer-readable storage media, for predicting, according to the modeling, a predicted context of a new report; program code, stored on the computer-readable storage media, for identifying, according to the index, suggested reports based on the predicted context for the new report; and program code, stored on the computer-readable storage media, for presenting the suggested reports in a graphical user interface.
Chitrapura teaches program code, stored on the computer-readable storage media, for predicting, according to the modeling, a predicted context of a new report (see col. 2 ln 3-9, col. 7 ln 25-31, discloses model employed to predict business needs (context) and provide recommendations of completeness of business needs (new report) based on machine learnt model); program code, stored on the computer-readable storage media, for identifying, according to the index, suggested reports based on the predicted context for the new report (see Fig. 8, Fig. 10, col. 7 ln 25-31, col. 8 ln 2-6, discloses identifying hierarchical business needs based on predicted needs for pricing in a recommended pricing plan); and program code, stored on the computer-readable storage media, for presenting the suggested reports in a graphical user interface (see Fig. 8, col. 20 ln 20-25, discloses presenting user with recommended pricing plan).
Vainer/Chitrapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer to predicting context to identify suggested report from disclosure of Chitrapura. The motivation to combine these arts is disclosed by Chitrapura as “ready to use solutions to solve their business problems” (Col 1, lines 52-53) and predicting context to identify suggested report is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer further teaches wherein each existing report including a title field, a description field, and at least one other field (see Figs. 4A-C, para [0009], discloses  workspace modules include title, descriptions and multiple input fields), and wherein modeling the existing reports further comprises: generating annotations for the existing reports according to a title field and a description field of the existing reports (see Figs. 4A-C, para [0016-0017], discloses generating annotations in virtual workspace); and determining a number of contexts for the number of existing reports according to the annotations (see para [0016], discloses dynamic contexts for insights presenting annotated data in the virtual workspace).

Regarding claims 7, 14, and 21, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer further teaches in response to receiving an indication of a suggested report, generating the new report according to the suggested reports (see Fig. 5, para [0065-0066], discloses user receiving suggestions in a virtual workspace and generating ranked suggestions to add semantically related data to contextual workspace according to metrics).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. (US 2013/0159926) (hereinafter Vainer) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura) as applied to claims 1, 8, and 15, and in further view of Carmel et al. (US 2011/0219011) (hereinafter Carmel).
Regarding claims 3, 10, and 17, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer further teaches wherein modeling the number of existing reports further comprises: determining, according to the at least one other field of the existing reports, a number of features for the existing reports (see Figs. 4A-C, para [0048], discloses a number of functional features for providing suggestions to user in a virtual contextual workspace).
Vainer/Chitrapura do not explicitly teach and for each context, weighting the number of features based on a normalization of a counting occurrences of the features within a context.
Carmel teaches for each context, weighting the number of features based on a normalization of a counting occurrences of the features within a context (see Fig. 4, para [0010], para [0058], discloses normalizing entities based of weight of entity in relation to frequency, the entities representing viewpoints). 
Vainer/Chitrapura/Carmel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer/Chitrapura to utilize normalization of a counting occurrences from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “improve the search effectiveness” (para [0084]) and utilizing normalization of a counting occurrences is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 11, and 18, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer/Chitrapura do not explicitly teach wherein weighting the features are adjusted in order to maximize correct predictions.
Carmel teaches wherein weighting the features are adjusted in order to maximize correct predictions (see para [0034], para [0074], discloses weighted bookmarks adjusted in order to predict if a private tag or public tag bookmark).
Vainer/Chitrapura/Carmel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer/Chitrapura to utilize normalization of a counting occurrences from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “improve the search effectiveness” (para [0084]) and utilizing normalization of a counting occurrences is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vainer et al. (US 2013/0159926) (hereinafter Vainer) in view of Chitrapura et al. (US 11,295,375) (hereinafter Chitrapura) as applied to claims 1, 8, and 15, and in further view of Carmel et al. (US 2011/0219011) (hereinafter Carmel).
Regarding claims 5, 12, and 19, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer/Chitrapura do not explicitly teach wherein a predicting the predicted context of a new report further comprises: determining features of the new report; and for each context, scoring the new report according to a weighting of the features for the existing reports; and identifying a context having a highest score.
Balanger teaches wherein a predicting the predicted context of a new report further comprises: determining features of the new report (see Fig. 17, col. 31 ln 36-46, discloses determining recommendation context for recommended offers (reports)); and for each context, scoring the new report according to a weighting of the features for the existing reports (see Fig. 17,  col. 31 ln 30-35, col. 31 ln 43-46, discloses offer scores for ranked offers according to weight of recommendation context); and identifying a context having a highest score (see Fig. 17, col. 31 ln 54-55, col. 31 ln 61-col. 32 ln 2, discloses identifying highest scored recommended offer in ranked recommended offers).
Vainer/Chitrapura/Belanger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer/Chitrapura to identify highest score from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “an offer provider may seek to improve a metric computed by an offer distributor for a particular offer” (col. 30 ln 4-5 and identifying highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 13, and 20, Vainer/Chitrapura teaches a method of claim 1, system of claim 8, and product of claim 15.
Vainer/Chitrapura do not explicitly teach, wherein the suggested reports identified according to the context having the highest score.
Belanger teaches wherein the suggested reports identified according to the context having the highest score (see Fig. 17, col. 31 ln 61- col. 32 ln 2, discloses ranked recommended offers according to recommendation context).
Vainer/Chitrapura/Belanger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Vainer/Chitrapura to identify highest score from disclosure of Carmel. The motivation to combine these arts is disclosed by Carmel as “an offer provider may seek to improve a metric computed by an offer distributor for a particular offer” (col. 30 ln 4-5 and identifying highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Polo-Malouvier et al. US Publication No. 2008/0082495.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159